Citation Nr: 1821001	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder prior to June 7, 2016.  

2.  Entitlement to a temporary 100 percent disability rating for service-connected left shoulder, status-post prosthetic joint replacement.   

3.  Entitlement to an increased rating in excess of 40 percent for left shoulder, status-post prosthetic joint replacement from August 1, 2017.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

In a July 1971 rating decision, the Veteran was service-connected for residuals of a left shoulder injury with separation of the acromioclavicular joint.  In a May 2006 rating decision, the description of the Veteran's left shoulder disability was recharacterized as acromioclavicular joint separation, arthritis and chronic constrictive capsulitis of the left shoulder (left shoulder disability) and assigned a 40 percent disability rating effective December 13, 2005.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied an increased rating for his service-connected left shoulder disability and, in fact, proposed to reduce the rating from 40 percent to 10 percent.  In that same rating decision, the RO denied service connection for PTSD.  

The Veteran submitted a notice of disagreement in August 2011 to both issues.  However, the RO failed to supply the Veteran with a statement of the case (SOC).  While reviewing other issues the Veteran had on appeal, a Veterans Law Judge noted this error in the Introduction of a May 2013 decision and assumed jurisdiction of those claims for the purpose of remanding them to the RO for issuance of an SOC.  Thereafter, in a February 2014 SOC, the RO reiterated the previous medical evidence of record and stated that the assignment of only a 10 percent rating was warranted.  However, the RO determined the Veteran's 40 percent disability rating would continue on the basis that the evidence failed to show "sustained improvement" of his left shoulder.  In March 2014, the Veteran submitted a VA Form-9 substantive appeal.  

On June 7, 2016, the Veteran underwent a total left shoulder replacement.  In August 2016, the RO changed the description of the Veteran's left shoulder disability to left shoulder, status-post prosthetic joint replacement (left shoulder disability) and provided a temporary 100 percent rating from June 7, 2016, to August 1, 2016.  Thereafter, the RO assigned a 40 percent "non-schedular evaluation" on the basis that the Veteran's disability had been assigned a 40 percent rating prior to surgery.
 
In November 2017, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  During this hearing, the Veteran's representative requested that the claim of entitlement to service connection for PTSD be broadened to include other potential mental health diagnoses.  As such, the PTSD claim has been recharacterized as set forth above despite a June 2017 (non-final) rating decision in the claims file that denied service connection for depression.  

Lastly, the Board observes for the record that the Veteran submitted a substantive appeal in regards to an increased rating request for a service-connected right shoulder disability.  See September 2014 VA Form-9.  However, the Board does not have jurisdiction of that issue since a BVA Video Conference hearing requested by the Veteran is in the process of being scheduled.  

In this case, the issues of entitlement to an increased rating in excess of 40 percent for a left shoulder disability from August 1, 2017, and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 7, 2016, the Veteran did not have ankylosis of the left scapulohumeral articulation or impairment of the left humerous bone.  

2.  From August 1, 2016, to August 1, 2017, the Veteran was entitled to a temporary 100 percent disability rating for his total left shoulder replacement. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for acromioclavicular joint separation, arthritis and chronic constrictive capsulitis of the left shoulder prior to June 7, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010, 5201 (2017). 

2.  The requirements for a temporary 100 percent disability rating from August 1, 2016, to August 1, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

By way of background, the RO proposed to reduce the Veteran's left shoulder disability rating from 40 percent to 10 percent on the basis of an April 2011 VA orthopedic examination.  The RO notified the Veteran that the rating reduction would take effect the first of the month 60 days following the RO's final decision.  The RO never notified the Veteran that he had 60 days to present additional evidence showing that his 40 percent rating should be continued.  The RO also failed to notify the Veteran that he could request a predetermination hearing.  As such, the RO failed to comply with the procedural requirements for effectuating a rating reduction of the Veteran's 40 percent left shoulder disability prior to June 7, 2016.  

The issue on appeal is whether the Veteran is entitled to a disability rating in excess of 40 percent prior to June 7, 2016.  Prior to his left shoulder replacement, he was rated 40 percent under Diagnostic Code 5201-the highest available rating for the major arm/shoulder.  A review of the Schedule for Rating Disabilities reveals that diagnostic codes related to the shoulders and arms contain two conditions for which a rating in excess of 40 percent can be assigned.  A 50 percent rating is applicable under Diagnostic Code 5200 upon a showing of unfavorable ankylosis of the scapulohumeral articulation (i.e., the left shoulder joint) with abduction limited to 25 degrees from the side.  Disability ratings of 50 percent, 60 percent and 80 percent can be assigned upon evidence of impairment of the humerus bone under Diagnostic Code 5202.  However, there is no evidence of record indicating that the Veteran suffers from either left shoulder ankylosis or impairment of the left humerous bone.  As such, the assignment to a higher disability rating pursuant to these codes is not applicable.  

Given the foregoing, the Board finds that a disability rating in excess of 40 percent prior to June 7, 2016, for acromioclavicular joint separation, arthritis and chronic constrictive capsulitis of the left shoulder is denied.  

Additionally, the Board observes that on June 7, 2016, the Veteran had a total left shoulder replacement.  In an August 2016 rating decision, the RO increased the Veteran's left shoulder disability rating temporarily to 100 percent from June 7, 2016, to August 1, 2016; and then assigned a 40 percent non-schedular rating on the basis that the RO was "resuming that percentage" after his period of convalescence was completed.  

The RO correctly assigned a temporary 100 percent convalescent disability rating from June 7, 2016, to August 1, 2016 pursuant to 38 C.F.R. § 4.30.  However, in accordance with Diagnostic Code 5051, which sets forth the criteria specifically applicable to shoulder replacement (prosthesis), the Veteran's left shoulder disability should have continued to be assigned a 100 percent rating for one year following implantation of the prosthesis.  The one-year total rating was supposed to commence after the Veteran's convalescent rating under 38 C.F.R. § 4.30 following hospital discharge.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051, NOTE (1).  Thus, the Veteran was entitled to a 100 percent rating in accordance with Diagnostic Code 5051 from August 1, 2016 to August 1, 2017.   


ORDER

A rating in excess of 40 percent for service-connected acromioclavicular joint separation, arthritis and chronic constrictive capsulitis of the left shoulder prior to June 7, 2016, is denied. 

A 100 percent disability rating from August 1, 2016, to August 1, 2017, for service-connected total left shoulder replacement is granted. 


REMAND

After the Veteran's temporary 100 percent convalescent rating ended, the RO assigned a 40 percent non-schedular rating on the basis that it was "resuming" the pre-convalescent "percentage." See August 2016 rating decision.  

Diagnostic Code 5051 sets forth the criteria specifically applicable to shoulder replacement (prosthesis).  As set forth above, Diagnostic Code 5051 provides a 100 percent rating for one year following implantation of the prosthesis.  Thereafter, chronic residuals of the disability consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5200 and 5203.  

Subsequent to his total left shoulder replacement, the Veteran should have been assigned a 100 percent rating for a year as discussed in the decision above.  He then should have been afforded a new VA examination to determine the severity of his left shoulder disability and the assignment of an appropriate disability rating.  His most recent VA examination was in March 2017-prior to the expiration of the above-awarded temporary total rating from August 2016 to August 2017.  As such, a current examination is warranted.  

In terms of the Veteran's acquired psychiatric disorder claim, the RO initially denied service connection for PTSD on the basis of the lack of a confirmed stressor.  In this regard, the Veteran had submitted several statements that he was wrongly accused of robbery, assault and being A.W.O.L. (absent without leave) and underwent a full court-martial.  See statements dated in December 2010 and May 2011. 

Subsequent to the issuance of the rating decision and SOC in this case, service personnel records were associated with the claims file that corroborate the Veteran's assertion of being detained and undergoing a full court martial prior to being acquitted of all charges.  

The claims file also contains a Mental Capacity Assessment and Residual Functional Capacity Questionnaire form received by VA in May 2011 in which the Veteran was diagnosed with PTSD and Major Depression.  Although post-service medical records in the claims file do not appear to reflect the Veteran being diagnosed as having PTSD, numerous records reflect a diagnosis of depressive disorder.  

The Veteran has not been afforded a VA examination in relationship to either his PTSD or depression claims.  In light of the foregoing, the Board finds that such an examination is warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected left shoulder disability.  Thereafter, the RO should review all evidence of record and rate the Veteran's left shoulder disability in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5051.    

2.  The RO should schedule the Veteran for a VA mental health examination that addresses the question as to whether the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD and/or depression; and if so, whether the diagnosis is related to service.  

The claims file should be provided to the examiner for review.  In rendering his/her opinion, the examiner should note and comment on the PTSD diagnosis set forth in the claims file.  A complete explanation for any conclusions expressed should be set out in the examination report.  
 
3.  Subsequent to the completion of the foregoing and any other development deemed warranted by the RO, the Veteran's claims should be readjudicated.  If the benefits sought on appeal are not granted, the RO should prepare a supplemental statement of the case and recertify the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


